 



EXHIBIT 10.17

FOURTH AMENDMENT TO LEASE

      *STATE OF TEXAS         *KNOW ALL MEN BY THESE PRESENTS *COUNTY OF DALLAS
   

     THIS FOURTH AMENDMENT TO LEASE AGREEMENT is made and entered into by and
between MARKISON VISTA JOINT VENTURE (“LANDLORD”) and AETRIUM — WEB TECHNOLOGY,
LP (“TENANT”).

WITNESSETH

     WHEREAS, on or about December 19, 1987, Crow-Markison 22-27, Limited
Partnership and Web Technology, Inc. entered into that certain Lease Agreement
(the “Lease”) pertaining to approximately 13,430 square feet of space (the
“Leased Premises”) the Leased Premises being located at 10501 Markison Road,
Dallas, Texas; and

     WHEREAS, on or about April 22, 1993 Crow-Markison 22-27 Limited Partnership
and Web Technology, Inc. entered into that First Amendment to Lease Agreement
whereby among other things, the Lease Term was extended and the Leased Premises
were increased to 27,830 square feet of space; and

     WHEREAS, all rights, title, and interest in the property and said Lease
have been assigned to Markison Vista Joint Venture; and

     WHEREAS, on or about December 5, 1996 Landlord and Web Technology, Inc.
entered into that Second Amendment to lease agreement whereby among other
things, the Lease Term was extended; and

     WHEREAS, on or about April 1, 1998 Web Technology, Inc. assigned the Lease
to Aetrium – Web Technology, LP; and

     WHEREAS, on or about December 27, 1999 Landlord and Tenant entered into
that Third Amendment to lease agreement whereby among other things, the Lease
Term was extended; and

     WHEREAS, the parties hereto desire to amend the Lease upon the terms and
conditions set forth below:

     NOW THEREFORE, For Ten and no/l00 dollars ($10.00) in hand paid to each and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree to amend the Lease as follows:



1)   The Lease term shall be extended so that the expiration date of the Lease
will be April 30, 2006.   2)   The Base Rent as described in Paragraph 2C(1)
shall be as follows:-

                  a)   May 1, 2003 – April 30, 2004   $11,017.00 per month      
            b)   May 1, 2004 – April 30, 2005   $11,596.00 per month

 



--------------------------------------------------------------------------------



 

                  c)   May 1, 2006 – April 30, 2006   $12,176.00 per month



3)   Option to Extend Term: Provided Tenant at the end of the primary term of
this lease not be in default of any term, condition or covenant contained in
this lease, Tenant (but not any assignee or subtenant) shall have the right and
option to renew this lease, by written notice delivered to Landlord no later
than 180 days prior to the expiration of the primary term, for the additional
term of two (2) years, under the same terms, conditions, and covenants contained
herein, except:



  i)   Tenant shall have no further renewal options unless granted by Landlord
in writing: and     ii)   The Base Rent as described in Paragraph 2C(1) for the
renewal term shall be $12,176.00 per month.



4)   Landlord will provide Tenant with an allowance of up to $27,830.00 for
Tenant Improvements to be installed in the Leased Premises. All Tenant
Improvements are subject to the prior written consent of Landlord which consent
shall not be unreasonably withheld. Unless Landlord notifies Tenant at the time
the Tenant Improvements are submitted to Landlord that they are to be removed at
the termination of the Lease and restored to the existing condition, then Tenant
shall have no obligation to remove the Tenant Improvements at the termination of
the Lease. Upon the receipt of a notarized Affidavit stating that payment has
been made for all work and materials and which includes (1) true and correct
copies of releases from all contractors and suppliers of work and materials and
(2) other construction costs, Landlord will pay to Tenant such amount within
thirty (30) days.   5)   Landlord hereby agrees to pay a real estate fee in the
amount of $18,786.06 to The Staubach Company, payable upon Landlord’s return
delivery to Tenant of fully executed originals of this Fourth Amendment to
Lease. In the event Tenant exercises its Option to Extend Term, Landlord hereby
agrees to pay a real estate fee in the amount of $13,150.08 to The Staubach
Company, payable upon Tenant’s notice to extend the term.   6)   Except as
modified herein, the Lease remains in full force and effect.       Executed this
27th day of January, 2003.

            MARKISON VISTA JOINT VENTURE               BY:            

--------------------------------------------------------------------------------

        Roy H. Greenberg, Board Member               AETRIUM-WEB TECHNOLOGY, LP
    BY:   AETRIUM-WEB TECHNOLOGY, INC.     ITS:   GENERAL PARTNER              
BY:            

--------------------------------------------------------------------------------

        KEITH E. WILLIAMS     ITS:   VICE PRESIDENT  

 